COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-339-CV
 
 
IN THE INTEREST OF E.F., 
A CHILD                                                                                             
 
                                              ------------
 
           FROM
THE 233RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
 




Appellant Harry Matthew F.
attempts to appeal from the trial court=s interlocutory order, which ordered the parties to amend their
pleadings.  On August 25, 2008, we sent
Harry a letter stating our concern that we may have no jurisdiction over this
appeal because the order does not appear to be a final appealable order or
judgment, nor does it appear to be an appealable interlocutory order.  See
Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a) (Vernon 2008) (listing
appealable interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only
from a final judgment).  We indicated
that this court would dismiss this appeal if we did not receive a response
showing grounds for continuing the appeal by September 4, 2008.  Harry filed a response on September 4, 2008,
arguing that the May 28, 2008 order disposed of all issues Aother than the enforcement of the
arrearage, if any, that [is] owed by Harry.@ [Emphasis added.] Because the May 28, 2008 order does not dispose of
all issues, it is not a final judgment.
Accordingly, because the
order is neither a final judgment nor an appealable interlocutory order, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
 
PANEL:
WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:
September 25, 2008
 




[1]See Tex. R. App. P. 47.4.